UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7735


JAMES WILLIE HAWKINS, JR.,

                  Petitioner - Appellant,

          v.

KEITH W. DAVIS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:15-cv-00145-JRS)


Submitted:   April 5, 2016                  Decided:   April 25, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Willie Hawkins, Jr., Appellant Pro Se.      Victoria Lee
Johnson, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Willie Hawkins, Jr., seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2254 (2012) petition.

We   dismiss    the    appeal   for   lack       of   jurisdiction    because    the

notice of appeal was not timely filed.

      Parties    are    accorded      30       days   after   the   entry   of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

June 10, 2015.         The notice of appeal was filed on October 22,

2015. * Because Hawkins failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal.

We   dispense    with    oral   argument        because   the   facts   and   legal




      *For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3